DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 3, 13 and 14.
Amended: 1, 3, 4, 7-9, 11 and 13.
New: 14. 
Pending: 1-14.
Objections to specification withdrawn as applicant has taken appropriate actions.
Response to Arguments
Applicant's arguments in view of prior art, see page(s) 9-13, filed 07/30/2021, with respect to claim(s) 1-13 have been fully considered and are persuasive.  The prior art rejection of claim(s) 1-13 has been withdrawn. However, the Double Patenting rejection is being maintained as set forth below. The New claim(s) 14 introduced by the applicant has also been rejected as set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 3 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 6 of co-pending Application No. 17/040,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘036 Claim(s)
1. (Currently Amended) A method for writing data comprising a sequence of bits, the data being written in a form of DNA, by in-vitro enzymatically producing memory DNA from a first strand of 
repeating of:
receiving a sub-sequence of the sequence of bits, the sub-sequence comprising at least one bit;
selecting memory nucleotides based on the sub-sequence and for base pairing with bases of a portion of the first strand of 
selecting a memory nucleotide, comprising a first label or first modification, on a condition that the sub-sequence comprises a predetermined first sequence of bit-values, or
selecting a memory nucleotide, comprising a second label or second modification, on a condition that the sub-sequence comprises a predetermined second sequence of bit-values;
contacting, in liquid medium comprising the first strand of 
synthesising a portion of the memory DNA from the portion of the first strand of 
thereby producing memory DNA comprising memory nucleotides corresponding to bits of the sequence of bits.
1. A method for writing data comprising a sequence of bits, the data being written in a form of nucleic acid, by in-vitro enzymatically producing memory nucleic acid from a strand of memory writing substrate nucleic acid, wherein the strand of memory writing substrate nucleic acid comprises a plurality of spacer sections and memory writing sections sandwiched between the spacer sections, wherein each of the spacer sections comprises one or more nucleobases, and
each of the memory writing sections comprises a nucleobase other than the nucleobases of an adjacent spacer section upstream of the memory writing section in a travel direction of an enzyme along the strand of memory writing substrate nucleic acid, the method comprising:
repeating of:
synthesising, in liquid medium comprising the strand of memory writing substrate nucleic acid contacted with the enzyme, a spacer portion of the memory nucleic acid from a spacer section by the enzyme by contacting with a solution of spacer nucleotides compatible with the nucleobases of the spacer section;
halting the synthesising of the spacer portion in a position where the enzyme is reaching the memory writing section, resulting from incompatibility between spacer nucleotides and nucleobase of the memory writing section;
receiving a sub-sequence of the sequence of bits, said sub-sequence comprising at least one bit;
selecting a memory nucleotide compatible with the nucleobase of the memory writing section, and comprising a first label or first modification, on a condition that said sub-sequence comprises a predetermined first sequence of bit-values, and
selecting a memory nucleotide compatible with the nucleobase of the memory writing section, and comprising a second label or second modification, on a condition that said sub-sequence comprises a predetermined second sequence of bit-values; and
subsequent to the halting of the synthesising of the spacer portion, synthesising, in the liquid medium comprising the strand of memory writing substrate nucleic acid contacted with the enzyme, a memory portion of the memory nucleic acid from the memory writing section by the enzyme by contacting the enzyme with a solution of the selected memory nucleotide;
thereby producing memory nucleic acid having memory nucleotides corresponding to and having the same sequence as the bits of the sequence of bits.

3. (Currently Amended) A method for writing data comprising a sequence of bits, the data being written in a form of DNA, by in-vitro enzymatically producing memory DNA from a first strand of 
repeating of:
receiving a sub-sequence of the sequence of bits, the sub-sequence comprising at least one bit;
selecting memory nucleotides based on the sub-sequence and for base pairing with bases of a portion of the first strand of 
contacting, in liquid medium comprising the first strand of 
synthesising a portion of the memory DNA from the portion of the first strand of first strand of 
thereby capable of synthesising using memory nucleotides having different bases, thereby producing memory DNA comprising memory nucleotides corresponding to bits of the sequence of bits.
1. A method for writing data comprising a sequence of bits, the data being written in a form of nucleic acid, by in-vitro enzymatically producing memory nucleic acid from a strand of memory writing substrate nucleic acid, wherein the strand of memory writing substrate nucleic acid comprises a plurality of spacer sections and memory writing sections sandwiched between the spacer sections, wherein each of the spacer sections comprises one or more nucleobases, and
each of the memory writing sections comprises a nucleobase other than the nucleobases of an adjacent spacer section upstream of the memory writing section in a travel direction of an enzyme along the strand of memory writing substrate nucleic acid, the method comprising:
repeating of:
synthesising, in liquid medium comprising the strand of memory writing substrate nucleic acid contacted with the enzyme, a spacer portion of the memory nucleic acid from a spacer section by the enzyme by contacting with a solution of spacer nucleotides compatible with the nucleobases of the spacer section;
halting the synthesising of the spacer portion in a position where the enzyme is reaching the memory writing section, resulting from incompatibility between spacer nucleotides and nucleobase of the memory writing section;
receiving a sub-sequence of the sequence of bits, said sub-sequence comprising at least one bit;
selecting a memory nucleotide compatible with the nucleobase of the memory writing section, and comprising a first label or first modification, on a condition that said sub-sequence comprises a predetermined first sequence of bit-values, and
selecting a memory nucleotide compatible with the nucleobase of the memory writing section, and comprising a second label or second modification, on a condition that said sub-sequence comprises a predetermined second sequence of bit-values; and
subsequent to the halting of the synthesising of the spacer portion, synthesising, in the liquid medium comprising the strand of memory writing substrate nucleic acid contacted with the enzyme, a memory portion of the memory nucleic acid from the memory writing section by the enzyme by contacting the enzyme with a solution of the selected memory nucleotide;
thereby producing memory nucleic acid having memory nucleotides corresponding to and having the same sequence as the bits of the sequence of bits.

13. (Currently Amended) A micro-fluidic system comprising a microfluidic chip and a controller, wherein the microfluidic chip comprises:
a memory DNA synthesis compartment configured to comprise a first strand of 
microfluidic channels fluidically connected with the memory DNA synthesis compartment and configured to forward liquids to the memory DNA synthesis compartment,
memory nucleotide compartments, each fluidically connected to the memory DNA synthesis compartment via one of the microfluidic channels, and configured to comprise a solution of memory nucleotides,
and wherein the controller is configured to repeatedly perform:
receiving a sub-sequence of the sequence of bits, the sub-sequence comprising at least one bit;
selecting memory nucleotides based on the sub-sequence; the selecting comprising: 
selecting a memory nucleotide comprising a first label or first modification, on a condition that the sub-sequence comprises a predetermined first sequence of bit-values, or 
selecting a memory nucleotide comprising a second label or second modification, on a condition that the sub-sequence comprises a predetermined second sequence of bit-values;
forwarding a solution comprising the selected memory nucleotides via one of the microfluidic channels to the memory DNA synthesis compartment, thereby providing contact between the selected memory nucleotides and the enzyme; and
synthesising a portion of memory DNA from a portion of the first strand of 
6. (Original) A micro-fluidic system comprising a microfluidic chip and a controller, wherein the microfluidic chip comprises a memory nucleic acid synthesis compartment configured to comprise a strand of memory writing substrate nucleic acid contacted with an enzyme in liquid, wherein the strand of memory writing substrate nucleic acid comprises a plurality of spacer sections and memory writing sections sandwiched between the spacer sections, wherein each of the spacer sections comprises one or more nucleobases, and each of the memory writing sections comprises a nucleobase other than the nucleobases of an adjacent spacer section upstream of the memory writing section in a travel direction of an enzyme along the strand of memory writing substrate nucleic acid microfluidic channels fluidically connected with the memory nucleic acid synthesis compartment and configured to forward liquids to the memory nucleic acid synthesis memory nucleotide compartments, each fluidically connected to the memory nucleic acid synthesis compartment via one of the microfluidic channels, and configured to comprise a solution of memory nucleotides, and
spacer nucleotide compartment, fluidically connected to the memory nucleic acid synthesis compartment via one of the microfluidic channels, and configured to comprise a solution of spacer nucleotides, and wherein the controller is configured to repeatedly perform:
forwarding a solution comprising spacer nucleotides compatible with the nucleobases of the spacer section via one of the microfluidic channels to the memory nucleic acid synthesis compartment, thereby providing contact between the spacer nucleotides and the enzyme;
receiving a sub-sequence of the sequence of bits, said sub-sequence comprising at least one bit;
selecting memory nucleotides compatible with the nucleobase of the memory writing section, and comprising a first label or first modification, on a condition that said sub-sequence comprises a predetermined first sequence of bit-values; and
selecting a memory nucleotide compatible with the nucleobase of the memory writing section, and comprising a second label or second modification, on a condition that said sub-sequence comprises a predetermined second sequence of bit-values;
forwarding a solution comprising the selected memory nucleotides via one of the microfluidic channels to the memory nucleic acid synthesis compartment, thereby providing contact between the selected memory nucleotides and the enzyme; and
synthesising in the liquid medium comprising the strand of memory writing substrate nucleic acid contacted with the enzyme, a memory portion of the memory nucleic acid from the memory writing section by the enzyme by contacting the enzyme with a solution of the selected memory nucleotide, thereby producing memory nucleic acid.



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHURCH’611 (US 2003228611 A1) in view of SUNDARARAJAN (US 20050221333 A1).

Re: Independent Claim 14, CHURCH’611 discloses a micro-fluidic system comprising a microfluidic chip and a controller, wherein the microfluidic chip comprises: 
a memory DNA synthesis compartment configured to comprise a first strand of DNA contacted with an enzyme in liquid(CHURCH’611 ¶¶ [0004]-[0005]), 
and wherein the controller is configured to repeatedly perform: 
receiving a sub-sequence of the sequence of bits, the sub-sequence comprising at least one bit (CHURCH’611 ¶¶ [0004]-[0005]); 
selecting memory nucleotides based on the sub-sequence (CHURCH’611 ¶¶ [0004]-[0005]); 
and synthesising a portion of memory DNA from a portion of the first strand of DNA by the enzyme and at least one of the selected memory nucleotides of the solution (CHURCH’611 ¶¶ [0015]-[0016], [0019]), 
wherein the portion of the first strand of DNA comprises base analogues capable of pairing with more than one type of base, thereby capable of synthesising using memory nucleotides having different bases(CHURCH’611 ¶¶ [0015]-[0016], [0019]), 
thereby producing memory DNA comprising memory nucleotides corresponding to bits of the sequence of bits (CHURCH’611 ¶¶ [0004]-[0005]).
CHURCH’611 is silent regarding:
microfluidic channels fluidically connected with the memory DNA synthesis compartment and configured to forward liquids to the memory DNA synthesis compartment, 
memory nucleotide compartments, each fluidically connected to the memory DNA synthesis compartment via one of the microfluidic channels, and configured to comprise a solution of memory nucleotides, 
forwarding a solution comprising the selected memory nucleotides via one of the microfluidic channels to the memory DNA synthesis compartment, thereby providing contact between the selected memory nucleotides and the enzyme;
SUNDARARAJAN discloses:
microfluidic channels fluidically connected with the memory DNA synthesis compartment and configured to forward liquids to the memory DNA synthesis compartment (SUNDARARAJAN ¶ [0095]),
memory nucleotide compartments, each fluidically connected to the memory DNA synthesis compartment via one of the microfluidic channels, and configured to comprise a solution of memory nucleotides (SUNDARARAJAN ¶ [0095]), 
forwarding a solution comprising the selected memory nucleotides via one of the microfluidic channels to the memory DNA synthesis compartment, thereby providing contact between the selected memory nucleotides and the enzyme (SUNDARARAJAN ¶¶ [0138] and [0140]).
CHURCH’611 and SUNDARARAJAN disclose DNA based storage methods and synthesis processes. SUNDARARAJAN discloses devices, systems, and methods for performing molecular reactions, and more specifically to microfluidic devices, systems, and methods for performing molecular reactions. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the explicitly disclosed synthesis methods of SUNDARARAJAN and apply to the DNA storage system taught by CHURCH’611 for performing nucleic acid sequencing  (see e.g. SUNDARARAJAN, Abstract, ¶¶ [0001]-[0003]).


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov